At appellant's request we have again considered his bills of exception one and two which raise the question as to the admissibility of the statements made by appellant to Officer White. In his motion he especially complains of what White said to appellant, viz: "Mose, I am surprised at you, just getting out of trouble and here you are in again," as conveying the idea that appellant had just escaped from one violation of the law and was now guilty of another. If there had been specific objection to this particular language of the officer the question would have been properly before us. Examination of the bills reveals that the objection urged was to the entire conversation, part of which we think unquestionably admissible as res gestae. Many authorities are collated under Sec. 211, Branch's Ann. Tex. P. C., supporting the proposition that a bill is too general if it includes a number of statements, some of which are clearly admissible, and there is nothing in *Page 276 
the objections to directly challenge or single out the supposed objectionable evidence.
Appellant urges that the statement made by appellant was in the nature of a confession and therefore not provable against him because the formalities required by Art. 727 Cow. C. P. (old Art. 810) had not been complied with. The very question was decided against appellant's contention in Calloway v. State,92 Tex. Crim. 506, 244 S.W. 549, following Powers v. State; 23 Tex. Ct. App. 66, 5 S.W. 158, and holding if the statements were res gestae the confession statute had no application.
The motion for rehearing is overruled.
Overruled.